ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
Before POLITZ, Chief Judge, KING, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, JONES, DUHÉ, WIENER, BARKSDALE, EMILIO M. GARZA, *1049DeMOSS, BENAVIDES, STEWART and PARKER, Circuit Judges.*
BY THE COURT:
A member of the Court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed. The Clerk will specify a briefing schedule for the filing of supplemental briefs.